Citation Nr: 0912877	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include Post Traumatic Stress Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1942 to 
February 1946, including service in the Philippines.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The Veteran was afforded a March 
2009 Travel Board hearing before the undersigned.  The 
hearing transcript is associated with the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim is remanded for additional development, to include 
a search for additional records to verify the Veteran's 
reported stressors and a VA psychiatric examination.  

During the March 2009 Travel Board hearing, the Veteran 
reported witnessing a fellow service member, named A.J.S., 
being wounded.  The Veteran reported that the incident 
occurred in the Philippines during 1943.  He stated that his 
assigned unit at the time was Aviation Repair and Overhaul 
Unit No. 2, AROU 2.  He also testified that during the latter 
part of 1943, his unit was stationed at Samar in the 
Philippines, near the Gulf of Leyte.  He indicated that 
during that time the Japanese attacked the base on numerous 
occasions.  He also asserted that he flew on aircraft as a 
gunner.  In the March 2007 Statement of the Case, it was 
noted the service records show that the Veteran was assigned 
to the Naval Air Station Alameda California in October 1944 
and the was at CUB 8 which is an advanced base unit 
consisting of all the personnel and material necessary for 
the establishment of a medium sized advanced fuel and supply 
base and then Naval Operating Base 3149 on Samar which was 
established in 1945.  A December 2008 RO Memorandum indicates 
that it was determined that there was insufficient evidence 
to make was request for verification of stressors to U.S. 
Joint Services Records Research Center (JSRRC), and included 
a copy of information for the Naval Historical Center 
regarding the battle of the Philippines in the Leyte Gulf in 
1944.

Given this evidence, the Board finds that the RO/AMC should 
contact the Veteran and inquire whether he can narrow the 
timeframe of these stressors to a two month period to 
facilitate a JSRRC search.  The Veteran should also be asked 
to submit any additional evidence regarding his stressors.  
Based on the Veteran's response and any additional 
information received, the RO/AMC should send all evidence of 
record to the JSRRC in an attempt to verify the reported 
stressors.  All correspondence between the RO/AMC and the 
JSRRC must be associated with the claims file.  

The Board finds that a VA psychiatric examination is 
necessary.  The veteran is claimed that he has a nervous 
disorder, to include anxiety and PTSD, which is related to 
his wartime service.  VA treatment notes from October 2005 
reflect the Veteran complaining about intrusive memories from 
his World War II service.  The physician diagnosed depressive 
neurosis.  An August 2005 VA treatment notes reflect a 
diagnosis of dysthymia, service related.  A January 2009 VA 
progress note includes a diagnosis of PTSD and notes the 
veteran's reported experiences during service.  The RO/AMC 
will afford the Veteran a VA psychiatric examination to 
determine all current psychiatric diagnoses and whether any 
psychiatric disorder is related to events during active 
service.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC will contact the Veteran 
and ask if he can give a date within a two 
month time period for his reported 
stressors of witnessing A.J.S. being 
wounded and attacks on the base by the 
Japanese.  The Veteran should be informed 
of the importance of reporting any dates 
within a two month time period to 
facilitate a JSRRC search and also be 
advised that he may submit any additional 
information.
 
2.  Thereafter, the RO/AMC shall send all 
available information, including a request 
for the Unit records for the appropriate 
time period for the Aviation Repair and 
Overhaul Unit No. 2, AROU 2, to the JSRRC 
in an attempt to verify the stressor.  All 
correspondence between the RO/AMC and 
JSRRC will be associated with the claims 
file.  

3.  The Veteran will be afforded a VA 
psychiatric examination.  The claims file 
and a copy of the remand will be made 
available for review and the examiner will 
indicate receipt and review of the claims 
file and remand instructions in any report 
generated.  The examiner is instructed to 
indicate receipt and review of the claims 
file and remand in any report generated.  

With respect each psychiatric diagnosis 
other than PTSD, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e, there is at least a 50 
percent probability) that such disability 
is the result of injury or disease 
incurred or aggravated during active 
military service.

If evidence corroborating the occurrence 
of any claimed in-service stressful 
experience(s) is received, the examiner 
should render an opinion regarding the 
currently diagnosed PTSD as a result of 
the verified stressor(s).  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must explain how the diagnostic 
criteria are met, to include specific 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

4.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the December 2008 
Supplemental Statement of the Case and 
readjudicate the claim. If any benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


